DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-23 and 25-37 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest related prior art of record is Hypolite (U.S. 2015/0187194 A1) which discloses a system to aid users in the evacuation.  Hypolite teaches the use of attachment mechanisms that generate a human perceptible alert.  Wedig et al. (U.S. 2015/0015401 A1) separately teaches a system that determines whether a user wearable device acknowledges an evacuation event, wherein each wearable device allows for the user to log into the device utilizing a user’s login.  Hanay et al. (U.S. 2017/0208054 A1) discloses a corporate-assigned device that may be associated with a new employee.  The combination of Hypolite in view of Wedig, in view of Hanay, however, does not teach that the wearable device is disassociated from the worker based on the worker returning, e.g. giving back, the wearable sensor and while leaving the worksite, e.g. physically walking, as is currently amended.  The combination only teaches that the wearable device is disassociated with a user when the user logs out (see Wedig, Paragraph [0091]) or when the user leaves the company (see Hanay, Paragraph [0031]). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J YANG whose telephone number is (571)270-5170.  The examiner can normally be reached on 10:00am-7:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES J YANG/Primary Examiner, Art Unit 2683